Citation Nr: 1102120	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  07-17 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss 
(BHL) disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1963 to March 1967, 
with additional service in the Air Force Reserve.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  


REMAND

The Board finds additional development is warranted at this point 
on the claim for service connection for BHL disability.  

The Veteran contends that he is entitled to service connection 
for BHL disability as he believes his condition is related to his 
active duty service.  He asserts that his BHL had its onset in 
service as he did not have problems with his hearing prior to 
entry, that his civilian occupation before service did not expose 
him to loud noises, and that his exposure to loud aircrafts 
without the use of hearing protection caused his BHL. 

The Board notes that the Veteran's service treatment records show 
that he had hearing loss, as defined by VA regulation, in his 
right ear at 4000 decibels on his enlistment examination in March 
1963.  The Board also notes that the Veteran's hearing was within 
normal limits at the time of his discharge examination in 
February 1967, and on his Reserve enlistment examination in May 
1974. 

As for post-service medical evidence, the record is replete with 
private audiology reports, with audiological evaluation charts, 
noting that the Veteran has asymmetrical bilateral sensorineural 
hearing loss, moderate to moderately severe in the right ear and 
high frequency mild to moderately severe in the left ear.  
However, the Board may not interpret graphical representations of 
hearing loss.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

VA is obliged to provide an examination or obtain a medical 
opinion if the evidence of record: contains competent evidence 
that the claimant has a current disability, or persistent 
recurrent symptoms of a disability; and establishes that the 
Veteran suffered an injury or disease in service; indicates that 
the claimed disability or symptoms may be associated with the 
established injury or disease in service or with another service-
connected disability, but does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159 (c)(4).

The threshold for finding that there "may" be a nexus between 
current disability or persistent or recurrent symptoms of 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 
(2006).

Under the circumstances, the Board finds that the duty to assist 
set forth at 38 C.F.R. § 3.159 requires that the Veteran be 
scheduled for a VA examination in response to his claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should arrange for 
the Veteran to undergo a VA examination to 
determine the nature and etiology of his 
BHL disability.  

The claims file must be made available to 
and reviewed by the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions as well as 
his subjective history.  

All appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on the claims file review and the 
examination results, the examiner should 
render an render an opinion as to whether 
there is a 50 percent or better probability 
that the Veteran's BHL disability is related 
to his active service.  For purposes of the 
opinion, the examiner should assume that the 
Veteran is a reliable historian.  The 
examiner should specifically indicate whether 
the Veteran's hearing impairment is 
consistent with acoustic trauma and if so, 
the examiner should elicit history from the 
Veteran concerning his in-service acoustic 
trauma and any post-service acoustic trauma.  
The rationale for the opinion must also be 
provided.

2.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the claim for service connection 
for BHL disability in light of all pertinent 
evidence and legal authority.  

4.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the RO 
or the AMC should furnish to the Veteran and 
his representative a Supplemental Statement 
of the Case and afford them the appropriate 
time period for response before the case is 
returned, if so indicated, to the Board for 
further appellate action. 

By this Remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

